DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 04/05/2022. Claims 2 and 4-5 have been cancelled. Claims 1, 3, 8, 12, and 15-16 have been amended.  No claims have been added. Currently, claims 1, 3 and 6-16 are pending.

Response to Arguments
Applicant’s arguments, see pg. 9-11, filed 04/05/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 101, as being directed to an abstract idea without significantly more, have been fully considered and is found persuasive,  therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pg. 11, filed 04/05/2022, with respect to the rejection(s) of claim(s) 1-3, 6-7, 10-11 and 14-16 under 35 U.S.C. 103, as being unpatentable over Seelmann-Eggebert et al. (On the Accurate Measurement and Calibration of S-Parameters for Millimeter Wavelengths and Beyond, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 63, NO. 7, JULY 2015), and further in view of Hayden (US 2008/0018343), have been fully considered and are persuasive, therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3, and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, 15 and 16, the prior art of record does not specifically disclose, the first mathematical model is represented as YPEN, = Ypap + Yp, wherein Y25%, is the first Y parameter, Yp4p is a PAD (pad) parallel parasitic parameter, and Yp is the parallel crosstalk terms between the probes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884